Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
platform “configured to” and a subsystem “configured to”, in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 7 recites a system comprising of:
a POS subsystem comprising of a POS terminal 
a default transaction processing network linking the crypto-currency platform to the POS computer subsystem; and
a bypass transaction processing network linking the crypto-currency platform to the POS computer system.
The specification discloses a merchant point-of-sale (POS) system including a POS terminal (see [0027] and as follows:
[0144] FIG. 5 shows illustrative system 500 for processing and communicating transaction information. System 500 may be used to track merchant funded rewards and corresponding merchant benefits. System 500 may be used to identify customers that are eligible for a custom reward. System 500 may be used to determine an appropriate custom reward to offer a customer at a POS terminal. 
[0145] System 500 may include merchant component 502, network component 504 and issuer component 506. In general, a system such as 500 may include many merchant components such as 502, many issuer components such as 506 and many network components such as 504. 
[0149] POS controller 510 may transmit transaction data to host data capture system 512. Host data capture system 512 may store transaction data received from POS controller 510. Host data capture system 512 may store accounting data, inventory data and other suitable data that may be included in the transaction information. A custom rewards offered at POS terminal 508 may be determined based on transaction data stored in host data capture system 512. "Ingesting" transaction data may include determining a custom reward for the ingested transaction data. 

[0156] Processor 514 may route the transaction record, via network 516, to database 516. Network 516 may be a default transaction processing network. Network 516 may be a bypass, or alternative, transaction processing network. The routing of a transaction record may be governed by the transaction data or rewards eligibility. For example, eligibility for a merchant funded rewards program may be associated with a bank issuer number ("BIN") that is encoded in 
[0157] Authorization engine 520 may transmit an authorization response back to POS terminal 508 through network 516, processor 514, host data capture system 512 and POS controller 510. The authorization response may include the authorization decision (e.g., "GRANTED" or "DENIED"). The authorization decision may include some or all of the transaction data or custom rewards information (e.g., specific rewards, eligibility or rewards accrued). The transaction data may be used by processor 514 to route the authorization decision back to the merchant and the POS terminal where the customer is present. 
[0158] FIG. 6 shows illustrative system 600 for processing and communicating payment instrument and transaction data. System 600 may include merchant component 602, network component 604 and issuer component 606. In general, a system such as 600 may include many merchant components such as 602 and many issuer components such as 606. System 600 may have one or more of the features that are described herein in connection with system 700. 
[0159] In system 600, processor 614 may be present in merchant component 602. Corresponding processor 614 is present in network component 704 (shown in FIG. 7). In some embodiments, processor 614 may be present in issuer component 606. For example, for embodiments that utilize the process shown in FIG. 6, processor 614 may be present in merchant component 602 or issuer component 606. Removing processor 614 from network component 604 may provide an unconventional communication pathway for implementing a bypass, or alternative, transaction processing network. Processes in accordance with the principles of the invention may include one or more features of the processes shown in FIGS. 1B-4. 

The specification also discloses:
[0056] System architecture may include mechanisms whereby merchants can submit rewards options and customers can opt-in to be eligible to earn the rewards alternatives. System architecture may also provide one or more sub-systems that enable deployment of varying fee structure for processing such transactions. The sub-systems may utilize unconventional communication protocols and/or hardware to meet or exceed timing requirements and industry standards associated with processing electronic payments. For example, industry standards may demand that not more than 2-3 seconds elapse from a time a customer swipes a payment instrument at a POS terminal until an authorization response is received from the issuer. 
[0057] Because merchant-funded rewards may only be available at merchant locations, it may be desirable to determine customer eligibility for such rewards in real time at a POS. It also may desirable to determine customer eligibility for such rewards before the customer approaches a POS. Unconventional communication protocols and/or hardware may, in real-time, determine custom reward eligibility and merchant cost for a transaction. 

However, it is unclear, from the claimed language, which part of the merchant system is considered the POS computer subsystem, and which part is the system. Clarification is requested. 



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The invention is related to rewarding users with merchant-funded reward for a transaction performed at POS. 
Claims 7-12 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system).
 Although claims 7-12 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 7 recite a system including a platform for authorizing and executing transaction, a POS subsystem (including a POS terminal) and  a transaction processing network linking the platform to the subsystem (POS terminal) and a transaction network linking the platform to a POS system; the POS subsystem configured to capture payment, generate benefit (reward funded by merchant) and in response to receiving a selection of the (reward funded by the merchant) re-
The limitation of capturing payment information, generating benefit (reward), selecting benefit (reward), rebate and executing transaction which covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a conventional merchant-funded reward program network and conventional issuer funded reward program network and conventional POS terminal, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a system (platform, POS and transaction processing network) configured to authorize and execute a transaction by capturing a payment information and receiving a selection of a reward and processing a rebate. The claims as a whole merely describe how processing a rebate to a merchant and execute a transaction through a transaction processing network. The platform, the POS system or subsystem and the network are recited at a high-level of generality 
The following references are included to note the well-known, routine, conventional nature of the additional elements:
Lee et al. (US 2014/0214509 A1) system and method of effecting a merchant funded reward.

Valanju et al. (US 2015/0106188 A1), Merchant funded rewards program. 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of transaction processing network for rebating a merchant. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional. Applicant’s specification discloses a transaction processing network (a default) in communication with the issuer and acquirer settles transaction between the issuer and acquirer and set transaction processing network fees, … in a conventional market  … therefore, a custom rewards architecture with a custom protocol that enables customer, merchants and issuers to utilize the architecture in real-time is desirable. Further discloses that, …it would be desirable to design a model and associated electronic payment processing architecture that provides customers with reward-type incentives to use payment instruments, but allows issuer to rebate any fees paid by the merchants and allow merchants to control and direct the marketing and loyalty of their brand. As noted above, the additional elements provide a general linking to a particular technological environment or field of use. Rebating a merchant (from a transaction fee) is a simple function performed by any  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 8-12 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 8-12, are patent ineligible. Hence, claims 7-12 are not patent eligible.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0214509 A1) in view of Beatty et al. (US 2016/0125449 A1).
  Claim 7:
Lee teaches a system comprising:
A transaction platform configured to authorize and execute a transaction (see fig. 1-4); 
a POS computer subsystem comprising a POS terminal (Merchant processing purchase request) (see [0044] );
a default transaction processing network linking the transaction platform to the POS computer subsystem (POS at the merchant) (see electronic network provider connecting merchant and issuer (16)); and a bypass transaction processing network linking the transaction platform to the POS computer system (independent processing system connecting merchant to the issuer or card scheme network provider) (see fig. 2-3, also [0033])), 
wherein:
the POS computer system is configured to: capture payment information, the payment information comprising payment card information (see [0034], [0044]-[0045]); 
generate a custom benefit funded by the merchant (reward program funded by merchant such as discounts, reward points, vouchers or cash back (rebate) (see [0003], [0026]-[0030], [0049]);

in response to the selection (user selecting on the POS terminal to collect a merchant reward associated with the purchase) (see [0033]), re-route the transaction from the default transaction processing network to the bypass transaction processing network (in the instance the merchant funded reward, an independent processing server monitors transaction requests, … (see [0033], [0046]-[0050])): and the bypass transaction processing network configured to:
rebate a portion of a default network transaction processing fee to the merchant,  the rebate corresponding to the custom benefit the rebate (collecting of the entire reward from the merchant provides a source of funding for rewards that does not rely upon relatively high fees levied upon various entities as a result of performing various parts of transaction) (see [0010] and the Network operator who provides the network service collects fees potentially at a different rate) (see [0033], [0034]) (the reward processing network collects the reward from the merchant and then collects transaction fee that does not rely on higher fees i.e., charging lower fee)
execute the transaction  (within a pre-determined time period, the predetermined time period less than or equal to a maximum time period for executing the transaction using the default network) (the transaction transmitted across the electronic payments network is not interrupted, diverted or delayed as a result the transmitted transaction is not affected in any way (see [0026]-[0029]) … execute the transaction in real-time (see [0042]-[0044])  
Lee teaches processing a transaction using debit or pre-paid card etc. but failed to explicitly include a crypto-currency transaction process. Beatty teaches a network architecture for a POS platform system including a POS platform for authorizing and executing a transaction, 
Claim 8:
Lee teaches wherein the custom benefit comprises of a set of selectable options comprising an anonymous bearer coupon, a reduction in the purchase price or a crypt-currency refund (see [0003], [0030]-[0034]), see Beatty [0076]).

Claims 11, 12:
Lee teaches the rebate is disbursed, in response to a purchase, to a merchant using acquirer network associated with the merchant by transmitting benefit information ([0010], [0048]-[0055]). The limitation “does not charge an interchange fee to the merchant” is a negative limitation. There is no step claimed to overcome the prior art. Beatty teaches wherein the crypto-currency rebate, in response to the purchase associated with the POS device (see fig. 2 [0039]-[0042], [0076]). Further, it is inherent feature that merchants that accept bitcoins save on credit card fees and each payment is made at less cost or no cost at all. 

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Beatty and further in view of Lim (US 2016/0192123 A1).


Lee teaches rules pertaining to the consumer reward relevant to the transaction such as the type, the amount, the specific location of the merchant etc., (see [0029]). Lim teaches reward benefits predicted based geographic location and preferences of the user; the user selection is used by machine learning technique to train … and thus reflect the user preference. Further, Lim teaches that the system is capable of presenting payment accounts in desired orders that reflects both the optimization of reward benefits and user preferences  (see [0041]-[0045], [0061]-[0066]) wherein the location is defined based on a predetermined distance surrounding the POS device ([0029]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rank the reward options of Lee, based on user preference (based on previous selection) in order to make the selection easier, by listing the most relevant reward first. 
 
Response to Arguments
Applicant’s arguments, filed 4/27/21, with respect to the rejection(s) of claim(s) 7-12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Lee in view of Beatty. 
In response to Applicant’s argument, the rejection of the 112 is withdrawn. 
Regarding the rejection under 101, applicants asserts that the claims recite specific infrastructure for rerouting transaction processing between the POS and the issuer via a bypass network. However, the specification teaches (fig. 4 showing an outline) mechanisms of a merchant funded reward platform that can be implemented on POS terminal. As disclosed in Fig. processor 514 may route the transaction record via network 516 to database 516 (should be 518). The specification discloses that the network 116 may be a bypass, or alternative, transaction processing network. The alternative network or the 505 system (including a processor and network) links the POS to an issuer. However, the bypass infrastructure is an existing infrastructure that processes a merchant-funded reward. Examiner provided prior art that shows the same infrastructure for processing a merchant-funded reward provided at merchant’s POS. 
Regarding the rebate or reward processing, the specification discloses a mechanisms for routing a reward, … when a merchant is notified of a cardholder’s reward selection, the payment instrument may be enrolled in an alternative network configured to apply an economic model associated with the reward selection, the economic model may include reduced or rebated acquirer and/network fees.  
Further, the specification does not disclose a rerouting from a first transaction processing network to a second or different transaction processing network. In light of the specification, when a cardholder selects a merchant funded reward, it goes through a network (which links the POS to the issuer) that processes the merchant funded reward. The transaction processing network of fig. 1 (prior art) and the transaction processing network of fig. 4 and 5 links a POS terminal to an issuer. The claimed invention includes the addition of an economic model to the reward selection (see [0143]). Thus, the claimed invention provides reduced fee for processing a reward performed at a POS system, which might provide a business solution rather than technical solution. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688